UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. 1) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 Empire Resorts, Inc. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1 Table of Contents (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Table of Contents EMPIRE RESORTS, INC. c/o Monticello Casino and Raceway Route 17B, P.O. Box 5013 Monticello, New York, 12701 To the Stockholders of Empire Resorts, Inc.: You are cordially invited to attend a special meeting (the “Special Meeting”) of the stockholders of Empire Resorts, Inc. (the “Company”), to be held at [], on [], 2009, at [], local time, for the following purposes: 1. To approve the issuance of 27,701,852 shares of the Company’s common stock, par value $0.01 per share (“Common Stock”), to Kien Huat Realty III Limited, a corporation organized under the laws of the Isle of Man (the “Investor”), for consideration of $44 million, pursuant to that certain Investment Agreement, dated August 19, 2009, by and between the Company and the Investor (the “Investment Agreement”), as well as the issuance of any additional shares of Common Stock to the Investor as may be necessary pursuant to certain matching rights provided for under the Investment Agreement (the “KHRL III Share Issuance Proposal”), consisting of the following sub−proposals (together, the “KHRL III Share Issuance Sub-Proposals”): (A) To approve the KHRL III Share Issuance for the purposes of NASDAQ Marketplace Rule 5635(b) (“KHRL III Share Issuance Sub-Proposal (A)”); and (B) To approve the KHRL III Share Issuance for the purposes of NASDAQ Marketplace Rule 5635(d) (“KHRL III Share Issuance Sub-Proposal (B)”). 2. To approve an amendment to the Company’s Certificate of Incorporation, as amended (the “Certificate of Incorporation”), to increase the Company’s authorized capital stock from 80,000,000 shares, consisting of 75,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, par value $0.01 per share (“Preferred Stock”), to a total of 100,000,000 shares, consisting of 95,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock (the “Certificate Amendment”). 3. To approve an amendment of the Company’s Amended and Restated 2005 Equity Incentive Plan (the “2005 Equity Incentive Plan”) to increase the number of shares of our Common Stock subject to the 2005 Equity Incentive Plan by 2,000,000 shares to 10,500,000 shares (the “2005 Equity Plan Amendment”). 4. To approve the grant to Au Fook Yew of an option to purchase 750,000 shares of Common Stock and the issuance of up to 250,000 shares of Common Stock to Mr. Au pursuant to certain matching rights provided for under the Investment Agreement (the “Au Issuance Proposal”), consisting of the following sub−proposals (together, the “Au Issuance Sub-Proposals”): 1 Table of Contents (A) To approve the Au Issuance for the purposes of NASDAQ Marketplace Rules 5635(b) (“Au Issuance Sub-Proposal (A)”); (B) To approve the Au Issuance for the purposes of NASDAQ Marketplace Rules 5635(d) (“Au Issuance Sub-Proposal (B)”); and (C) To approve the Au Issuance for the purposes of NASDAQ Marketplace Rules 5635(c) (“Au Issuance Sub-Proposal (C)”). 5. To transact such other business as may properly be brought before the Special Meeting or any adjournment or postponement thereof. The board of directors of the Company (the “Board of Directors”) has unanimously approved and declared advisable each of the KHRL III Share Issuance Sub-Proposals, the Certificate Amendment, the 2005 Equity Plan Amendment and each of the Au Issuance Sub-Proposals. Approval of the KHRL III Share Issuance Proposal is conditioned upon the approval of each of KHRL III Share Issuance Sub-Proposal (A) and KHRL III Share Issuance Sub-Proposal (B).If stockholder approval for either KHRL III Share Issuance Sub-Proposal is not obtained (even if approval of the other KHRL III Share Issuance Sub-Proposal is obtained), the KHRL Share Issuance Proposal will not pass.Likewise, approval of the Au Issuance Proposal is conditioned upon approval of each of Au Issuance Sub-Proposal (A), Au Issuance Sub-Proposal (B) and Au Issuance Sub-Proposal (C).If stockholder approval for any one of the Au Issuance Sub-Proposals is not obtained (even if approval of one or both of the other Au Issuance Sub-Proposals is obtained), the Au Issuance Proposal will not pass. The Board of Directors of the Company has fixed October 6, 2009 as the record date (the “Record Date”) for the determination of stockholders entitled to notice of, and to vote at, the Special Meeting or any postponement or adjournment thereof.
